Citation Nr: 1525069	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-27 776	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to April 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the RO in Waco, Texas that in pertinent part, reopened a previously denied claim for service connection for PTSD, and denied service connection for PTSD (with anxiety, lack of concentration and memory) and a back disability.

The evidence shows that the Veteran had been diagnosed with other psychiatric disorders, including schizophrenia.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran initially requested a Board hearing, but withdrew his request in November 2013.  By a letter dated in April 2015, the Veteran's representative indicated that he was withdrawing the Veteran's request for a Board hearing, as well as his claim, due to the Veteran's death.

With regard to the claim for service connection for PTSD, regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the PTSD issue, the initial question before the Board is whether new and material evidence has been presented.  

The record before the Board consists of the Veteran's paper and electronic Virtual VA and VBMS files.

FINDING OF FACT

1.  On April 17, 2015 the Board was notified by the appellant's representative that the appellant died in March 2015.  He also stated that he had notified the RO of his death.

2.  A copy of the Veteran's death certificate was received by VA in April 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


